dG?qdLA
The Honorable   George  N. Rodriguez,         Jr.     Opinion   No.   H-   454
County Attorney
El Paso County                                        Re: May a county grant revenue
Room 201, City-County    Bldg.                        sharing funds to a hospital
El Paso,  Texas   79901                               district    to use in various
                                                      public health services       and
                                                      activities.

Dear   Mr.   Rodriguez:

        You have asked our opinion as to whether         El Paso County can
legally grant a portion  of its federal  revenue   sharing funds to the El
Paso County HospitaI    District  for the establishment,     maintenance and
support of such non-hospital        activities    as mental health services,
mental retardation     services,     public health units and clinics       and related
public health activities.      You note that the Hospital      District   has been
created as provided      by law (Article       9, Section 4, Tex.   Const. ; V. T. C. S.,
art. 4494-n) and that the County and the Hospital. District             have identical
boundaries.    The Hospital      District    has requested   of the County a share
of its federal revenue     sharing funds for use in various        health programs
which would benefit the public.

         Your request   specifically   raises    the issue of whether article       9,
section 13 of the Texas Constitution       empowers      a municipality,    county,
or any other pol.itical  subdivision    receiving    federal   revenue   sharing
funds within the hospital    district to expend such funds for public health
purposes   within and through the district       contrary    to previous  interpre-
tation of article 9, section    9, Texas    Constitution     by Attorney   General    Opinion
H-367 (1974).

         In H-367 we considered       the questions  posed by Willacy    County
which in fact are very similar       to those you have asked.     There,   in
answering    whether the County      could provide  a portion of its federal




                                         p.   2088
The Honorable      George    N.   Rodriguez,     Jr.   page .2 (H-454)




revenue     sharing funds for a non-profit    clinic’s     low-incom’e    maternity
care project     and for the County Hospital     District,     we,construed     article    9,
section    9 of the Texas Constitution   to be the sole controlling         constitutional
authority.     We noted that such Article    provides       in part:

                   . . . that any [hospital]     district   so created    shall
                  assume full responsibility         for providing    medical
                  and hospital     care for its needy inhabitants        . . .
                  [and] that after its creation        no other municipality
                  or political    subdivision    shall have the power to
                  levy taxes or issue bonds or other obligations              for
                  hospital     purposes    or for providing     medical    care
                  within the boundaries       of the district    . . . .

          Additionally,       we pointed out in that opinion the restrictions           and
duties imposed       on the District       by the legislation     creating  it (Section 18
of Acts 1971, 62nd Leg.,            ch. 323, p. 1270) which prohibits         expenditures
for other hospital       facilities    through additional      taxes or bonds of other
political   subdivisions       located   within District     boundaries,    and establishes
in the District     “full responsibility        for providing      hospital  care for the
indigents    residing     within the district.     ” (Emphasis       added) On this basis
and in line with Attorney           General   Opinions    M-870 (1971) and C-646 (1966)
we concluded:

                  Where,    as here,    a county and a hospital      district  have
                  identical   boundaries,     we believe   this grant of authority
                  to the hospital   district   coupled with the prohibition       of
                  any use of county tax or bond revenues           for hospital    or
                  medical    care purposes     operates   to withdraw      the county’s
                  general   medical    care powers     . . . . A use of revenue
                  sharing funds for the support of the clinic technically
                  would not fall within the prohibition        of use of county tax
                  or bond money,       but if a county has no power to provide
                  these services     it may not spend any money it ~might have,
                  from whatever      source obtained,     for that purpose      . . . .
                   (Emphasis    added)




                                           p.   2089
The Honorable     George     Rodriguez        page   3     (H-454)




         However,     we are of the opinion that in this situation as well
as the situation presented     in H-367,    article  9, section 13 must be
considered   in conjunction    with article   9, section 9 to determine     the
complete   constitutional   authority   applicable.    Section 13 provides:

                       Sec. 13 Notwithstanding           any other section of this
                 article,     the Legislature       in providing      for the creation,
                  establishment,        maintenance      and operation        of a hospi-
                 tal district,      shall, not be required       to provide      that
                  such district       shall assume full responsibility            for the
                 establishment,         maintenance,       support,      or operation
                 of mental heal,th services           or mental retardation           services
                 including      the operation     of any community          mental
                 health centers,         community      mental retardation          centers
                 or community          mental health and mental retardation                cen-
                 ters which may exist or be thereafter                  established      within
                 the boundaries         of such district,      nor shall the Legis-
                 lature be required         to provide     that such district        shall
                 assume full responsibility            of public health department
                 units and clinics        and related     public health activities
                 or services,      and the Legislature         shall not be required
                 to restrict&         power of any municipality           or political
                 subdivision       to levy taxes or issue bonds or other
                 obligations      or to expend public moneys for the
                 establishment,         maintenance,       support,      or operation
                 of mental health services,            mental. retardation
                 services,       public health units or clinics           or related
                 public health activities         or services       or the operation
                 of such community          mental health or mental retarda-
                 tion centers       within the boundaries         of the hospital
                 districts;     and unless a statute creating            a hospital
                 district    shal.1 expressl,y     prohibit    participation      by any
                 entity other than the hospital           district    in the estabIish-
                 ment, maintenance,           or support of mental health services,
                 mental, ratardal-ion       services,      public health units or
                 clinics    or related     public heal.th activities        within or
                 partly within the boundaries            of any hospital       district,     any
                 municipal.ity      or any other political         subdivision      or state-
                 supported       entity within the hospital        district    may partici-
                 pate in the establishment,           maintenance,         and support of
                 mental heal,th services,          mental retardation          services,
                 public health units and clinics            and related      public health
                 activities     and may levy taxes,         issue bonds or other obli-
                 gations,     and expend public moneys for such purposes                      as
                 provided      by law.          p. 2090
The Honorable       George     Rodriguez         page   4     (H-454)




          When proposed       as an amendment          to article    9, section 13 was
intended ” . . . to permit       municipalities,       other political       subdivisions,
and state supported       entities    located within hospital         districts    to
participate   in the establishment,           maintenance,      support,      or operation
of mental heal~th services         or mental retardation          services     or public
health services.     ” Acts 1967, 60th Leg.,            H. J.R No. 37, p. 2990. It
was seemingly      a reaction      to Attorney     General    Opinion      C-646 (1966)
and situations    si.milar to that presented          there.     We believe      it is the
test provided    by section 13 that must be applied to a hospital                   district
in order to determine       what medical,ly        related powers        are left by the
Legislature    in the respective        political   subdivisions      after the creation
of a hospital   district.

        According     to article  9, section 13 ” . . . unless        a stat&     creat-
ing a hospital  district   shall expressly   prohibit     participation      by any
entity other than the hospital. district    in the establishment,         maintenance,
or support of men,tal health services,       mental retardation         services,     public
health units or clinics    or related public health activities        within or partly
within the boundaries     of any hospital   district   . . . . ” a county such as
El Paso on its own or through contract          with a hospital     district    or other
entity can provide    funds for such activities      as those mentioned        above.

          Se&on    1~3of article    4494n which prescribes       the medical   and
hospital   care assumed       by the El Paso Hospital     District states ,its
“full responsibility”      to provide   for the needy and indigent     of the
District.    However,      nowhere    in articl,e 4494n, under which the El
Paso Hospital     District    was formed,      do we find an express    prohibition
of the type activity     that is the subject of your request and specified
by article   9, section 13.

           Thus, a county’s      federal    revenue   sharing funds may be used to
contract     with a hospital    district   or other entity or by the county itself
for the    specific   public heal,th activities     described  in article 9, section
13 when     the distri&‘s    enactin,g legislation     has not expressly  prohibited
it.   a,       Attoiney    General    Opinion M-261 (1968).

         Attorney   General  Opinions H-,367,               C-646   and M-870    are   therefore
overrul,ed   to the extent they conflict.




                                              pe 2091
 The Honorable    George   Rodriguez        page    5   (H-454)




            While your request has been stated in the terms of a grant of
 public funds, we believe     the proper procedure    would be by contract
 between the county and the hospital      district or other entity.   -See, e.,
 Interlocal    Cooperation  Act, V. T. C. S., art. 4413 (32~);   Attorney    General
 Opinions H-127 (1974), H-109 (1973), M-1154 (1972).

                                          SUMMARY

                       El Paso County can legally     use a portion    of its
                  federal  revenue    sharing funds to contract    with the
                  El Paso Hospital     District for establishment,
                  maintenance    and support of mental health services,
                  mental retardation     services, public health units and
                  clinics  and related   public health activities   under
                  article  9, section 13 of the Texas Constitution.

                                                        Very   truly     yours,




                                                        Attorney       General    of Texas

 AP&OVED:


d$d”z$rq[
 LAR4Y    F.   kORK,   Fi+st    Assistant


--&/---&A
 DAVID M. KENDALL,             Chairman
 Opinion Committee


 lg




                                            p.   2092